        Case 3:15-cv-00675-JBA Document 1859 Filed 04/04/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                            Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al                        APRIL 04TH, 2021

                       Relief Defendants


 DEFENDANT’S REPLY TO NMR’S OPPOSITION TO DEFENDANT’S MOTION TO
                 DISCLOSE TERMS OF SETTLEMENT


       The pro se Defendant files this Reply to NMR’s Opposition [Doc. #1844, or the

“Opposition”] to Defendant’s Motion [Doc. #1783, or the “Motion”] to Disclose Terms of

Settlement The Defendant reserves all rights.

       First, NMR does not refute or provide any reason to oppose the Defendant’s demand as

clearly “[the settlement] impacts the amount of damages that NMR would allegedly seek against

the Defendant via the SEC judgment.” [Opposition at 1].

       NMR does not refute that it impacts the judgment in this case as well as impacts how

much NMR would seek against the Defendant.

       That alone is sufficient reason for the Court to order NMR to disclose the terms of

settlement.




                                                1
        Case 3:15-cv-00675-JBA Document 1859 Filed 04/04/21 Page 2 of 4




       Second, NMR does not answer the Defendant’s demand if Oak “used or pledged any of

the Defendant’s assets – whether allegedly forfeited or not – towards the settlement.” [Motion at

2].

       Given NMR’s (and Oak’s) complete silence on this point, it is highly likely reasonable to

assume that the assets were used in some way in the settlement. These assets are under Second

Circuit jurisdiction, are currently subjudice, and would impact this case.

       Third, the legal authority to know such information is clear. The settlement amounts

impact the amount NMR seeks to recover in this instant proceeding. Those amounts must be

disclosed to the Defendant, the Relief Defendants, the SEC and the Receiver as it impacts the

judgment in this case.

       NMR is not some random third-party. NMR has proceeded against the Defendant for the

same underlying transaction at issue in this instant proceeding and also seeks to recover from

the eventual Fair Fund for the same underlying transaction at issue in this instant proceeding.

Thus, any settlement between Oak and NMR in the same proceeding as NMR and the Defendant

impacts the judgment in this case and must be disclosed.

       Lastly, the Defendant has no problem “attempt[ing] to confer” with NMR for the

information. Given NMR’s opposition to the Relief Defendants’ requests for discovery in that

proceeding that could impact this instant proceeding, it is highly likely that NMR will simply

oppose the Defendant’s “attempt[s] to confer.”

       In addition, the Defendant is pro se and is not able to get the information without the help

of an attorney.

       This is especially so with respect to the issuance of any subpoena.

       The Defendant is pro se and was not able to subpoena Oak earlier in this litigation due to

this Court’s asset freeze order, which irreparably prejudiced the Defendant as he did not have
                                                 2
         Case 3:15-cv-00675-JBA Document 1859 Filed 04/04/21 Page 3 of 4




counsel to do so for him. As a result, not only could the Defendant not obtain a proper subpoena,

the Defendant could not serve the papers. This Court has frozen all of Defendant’s assets. As a

result, should the Court deem that the Defendant must first serve NMR (or any other entity) with

a subpoena, the Defendant will need the aid of legal counsel1 or a release of funds and guidance

on how to do so and the Court should give the Defendant those resources, else the Defendant is

irreparably prejudiced (yet again!).



                                           CONCLUSION

         WHEREFORE, the Court should grant the Defendant’s Motion in its entirety. The Court

should also, in its entirety, disregard NMR’s attempts to prohibit disclosure of any settlements

related to the transactions in this instant proceeding.



                                                          Respectfully Submitted,



Dated:          APRIL 04TH, 2021                          /s/ Iftikar Ahmed
                                                          ____________________________
                                                          Iftikar A. Ahmed
                                                          C/O Advocate Anil Sharma
                                                          Government Place East
                                                          Kolkata 700 069, India

                                                          Tel: +91-983-008-9945
                                                          e-mail: iftyahmed@icloud.com
                                                          Pro Se




1
 The Defendant’s lack of counsel in this instant proceeding is an issue before the Second Circuit Court of
Appeals.
                                                    3
        Case 3:15-cv-00675-JBA Document 1859 Filed 04/04/21 Page 4 of 4




                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              4
